Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153346 & (60)                                                                                       Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  FORD MOTOR COMPANY and FORD PARTS                                                                        Joan L. Larsen,
  & SERVICES DIVISION,                                                                                               Justices
            Plaintiffs-Appellees,
            Cross-Appellants,
  v                                                                SC: 153346
                                                                   COA: 322673
                                                                   Ct of Claims: 06-000104-MT
  DEPARTMENT OF TREASURY,                                                        09-000105-MT
          Defendant-Appellant,
          Cross-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 15, 2015
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellants are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 21, 2016
         t1220
                                                                              Clerk